Exhibit 10-8

 

January 5, 2001

 

Mr. John E. Buckley
One Kings Row
Cumberland, Rhode Island 02864

Re: SEPARATION AGREEMENT AND RELEASE

Dear John:

This will confirm that your employment with A.T. CROSS Company ("CROSS")
terminated effective December 31, 2000. This Separation Agreement and Release
("Agreement") spells out the severance and benefits package available to you if
you sign this Agreement, and also indicates the compensation and benefits you
will receive whether or not you sign this Agreement.

1.

If you sign this Agreement and abide by the terms and conditions explained
below, CROSS will provide you with the following severance and benefits package:

 



(a)

You will be paid a total of $760,000.00 in severance pay, minus the appropriate
taxes and other legally required or agreed-upon deductions in forty-eight (48)
equal semi-monthly installments.

Provision of the severance benefits set forth herein is conditional on your
reasonable cooperation and assistance in effecting an orderly transition with
CROSS and reasonable cooperation and assistance during the time you are
receiving severance benefits. Severance benefits will continue if you become
disabled. In case of your death, the remaining payments will be paid to your
spouse or your estate.

 

 

(b)

Even if you do not sign this Agreement, if eligible, you have the right under
federal legislation, commonly referred to as "COBRA", to continue participation
in CROSS's group health insurance plans (medical, dental) at your expense for a
period of up to 18 months after termination of employment with CROSS, subject to
limitations on that right imposed by COBRA. However, although not obligated to
do so, if you sign this Agreement, CROSS will continue to pay its current share
of your monthly health insurance premiums to age 65 or until you are eligible
for health insurance coverage by virtue of employment, whichever comes first.
This means that if you elect "COBRA" while you are receiving Paragraph 1(a)
payments, you will be obligated to pay only the employee share of the monthly
premium. CROSS will deduct your share of the monthly premium from the Paragraph
1 (a) payments. At the conclusion of the severance payments (if that occurs
within the 18-month period following termination of employment), you will be
permitted to continue participation in the group health insurance plans by
payment of your share of the appropriate monthly premium for the remainder of
the 18-month COBRA period (subject to the limitations on that right imposed by
"COBRA"). You understand that, in accordance with "COBRA," CROSS's obligations
under this paragraph may terminate in any event if you are not eligible or
become covered by another health insurance plan prior to the end of the 18-month
period following your termination of employment. Documents relating to your
"COBRA" rights will be provided at a later date.

Your covered dependents, if eligible, have the right under federal legislation
commonly referred to as "COBRA," to continue participation in CROSS's group
health insurance plans (medical/dental) at their expense for a period of up to
thirty-six (36) months after termination of your coverage with CROSS, subject to
limitations on the right imposed by COBRA.

 

 

(c)

CROSS will continue to pay its current share of the premium for your medical and
dental insurance until age 65.

 

 

(d)

You will continue to receive $900 a month toward the purchase or cost of an
automobile, along with $100 per month for gasoline, as long as you are receiving
severance pay pursuant to Paragraph 1 of this letter, until you gain employment
or until you enter into a business arrangement that, in either case, provides
you with an automobile or an automobile allowance, whichever occurs first.

 

 

(e)

CROSS will continue to pay the premium for your individual life insurance policy
until age 65. This policy can continue beyond that date if you assume the
premium payments.

 

2.

You understand and agree that the payments and benefits offered to you in
Paragraph 1 of this Agreement and not mandated by law are in addition to any
payments or benefits which you are entitled to because of your employment with
CROSS and are conditional upon your execution of this Agreement.

 

3.

Whether or not you sign this Agreement, you are entitled to the following
payments and/or benefits:

 

 

(a)

Your group life insurance terminates following the last day of your employment
with CROSS. You may convert your group life insurance to an individual policy
without evidence of insurability within 31 days after termination of your group
life insurance. If you die within those 31 days, the amount that you could have
converted will be paid as a death benefit. Appropriate forms will be provided at
a later date.

 

 

(b)

Any benefits due to you under CROSSAVER PLUS will be forwarded to you, or to
such plan or fund as you designate, by Fleet Investment Services. Appropriate
paperwork will be provided to you at a later date.

Benefits due to you under the A.T. CROSS Company Unfunded Excess Benefit Plan
will be forwarded to you upon completion of valuation of the benefits as of
December 31, 2000.

 

 

(c)

You are eligible for a benefit at retirement from the A.T. CROSS Pension Plan,
including the Unfunded Excess Benefit Plan. Paperwork explaining your actual
benefit and payment options will be provided to you at a later date.

 

 

(d)

CROSS will pay you for any earned, but unpaid or unused, vacation for the
current vacation year, less legal deductions.

 

 

(e)

Continuation of group health insurance at your expense to age 65.

 

 

(f)

Your Group Long-Term Disability insurance terminates on the date of the
termination of your employment with CROSS. There is no conversion privilege for
this insurance.

 

 

(g)

You will have ninety (90) days following December 31, 2000 to exercise any
vested (as of December 31, 2000) and unexpired incentive stock options and
twelve (12) months following December 31, 2000 to exercise any vested (as of
December 31, 2000) and unexpired nonqualified stock options that you received as
an employee. Any restricted stock previously granted to you which has not vested
as of December 31, 2000 will be forfeited.

 

 

(h)

Your business travel accident insurance terminated on December 31, 2000. There
is no conversion privilege for this insurance.

 

 

(i)

Except as explained in this Agreement, all compensation and benefits arising out
of, or incidental to, your employment with A.T. CROSS Company, terminate
effective with your termination date.

 

4.

By signing this Agreement, you knowingly and voluntarily release and forever
discharge CROSS and its officers, directors, affiliates, agents, employees,
successors, and/or assigns (collectively referred to throughout this Agreement
as "CROSS"), of and from any and all claims, known and unknown, which you, your
heirs, executors, administrators, successors, and assigns, have or may have
against CROSS that exist up to and including the date you execute this Agreement
including, but not limited to, any alleged violation of Title VII of the Civil
Rights Act of 1964, as amended; The Civil Rights Act of 1991; Sections 1981
through 1988 of Title 42 of the United States Code, as amended; The Employee
Retirement Income Security Act of 1974, as amended; The Immigration Reform
Control Act, as amended; The Americans with Disabilities Act of 1990, as
amended; The Age Discrimination in Employment Act of 1967, as amended; The Older
Worker's Benefit Protection Act; The Fair Labor Standards Act, as amended; The
Occupational Safety and Health Act, as amended; The Family and Medical Leave Act
of 1993; The Rhode Island Fair Employment Practices Act, as amended; The Rhode
Island Civil Rights Act, as amended; any other federal, state or local civil or
human rights law or any other local, state or federal law, regulation or
ordinance; any alleged public policy, contract, tort, or common law claim;
and/or any allegation for costs, fees, or other expenses including attorneys'
fees incurred in these matters.


CROSS releases you from all claims arising from or relating to your employment
and agrees to hold you harmless for all lawful acts done in the course of your
employment.

 

5.

You confirm that you have not filed any charge, complaint or claim against CROSS
with any agency, court or other forum. Except as prohibited by law, you agree
that any charge, complaint or claim that has been filed by you against CROSS
will be dismissed with prejudice, and without cost to CROSS. You also agree
that, if any charge, complaint or claim is filed hereafter in violation of
Section 4, above, this Agreement may be relied on by CROSS to compel summary
dismissal of the charge, complaint or claim, with prejudice, and/or as a
complete defense to such action. Finally, you agree that you will not accept any
relief or recovery in connection with any charge, complaint or claim that is
filed in violation of Section 4 of this Agreement.

 

6.

By signing this Agreement, you agree to retain all Confidential Information (as
hereinafter defined) in complete confidence and secrecy. More specifically, you
agree that you shall not disclose any Confidential Information, either directly
or indirectly, to anyone, and that you shall not use any Confidential
Information, either directly or indirectly, for your benefit or anyone else's,
subsequent to the termination of your employment. The term "Confidential
Information" includes information, knowledge, data, and/or material disclosed by
CROSS to you or acquired or developed by you as a consequence of or through your
employment with CROSS which is not generally known in the industry in which
CROSS is or plans to become engaged, including but not limited to, matters of a
business nature, such as contracts, purchasing, products, accounting, marketing,
merchandising and selling, pricing, vendor and customer lists, vendor and
customer requirements, business habits, business plans, individual contracts,
the identity of key employees, and such other information which enable CROSS to
compete successfully in its business.

 

7.

By signing this Agreement, you understand and agree: (a) that, other than as set
forth in this Agreement and the letter between CROSS and you dated May 15, 2000,
as amended by the letter between CROSS and you dated June 29, 2000, this
Agreement sets forth the entire agreement between you and CROSS and supersedes
any prior separation and/or release agreements; (b) that other than as set forth
in this Agreement, no other monies, benefits or payments are due to you (except
any that may be due to you pursuant to your status as a member of CROSS's Board
of Directors, and the $135,420 payment to be paid on January 15, 2001); (c) that
nothing in this Agreement is intended to mean that CROSS has engaged in any
wrongdoing or unlawful conduct; (d) that you will not disclose the existence or
the contents of this Agreement to anyone but your attorney, spouse, accountant,
federal or state tax authorities or where disclosure is compelled pursuant to
legal process, or to the extent necessary in connection with the enforcement of
this Agreement; (e) that this Agreement can be modified only in a written
agreement signed by you and CROSS; (f) that you will not in any way, directly or
indirectly, induce or attempt to induce any employee of CROSS to leave the
employ of CROSS; and (g) CROSS agrees that nothing you do in good faith as a
member of the Board of Directors will be considered as a violation of this
Agreement.

 

8.

In addition to the above, by signing this Agreement you understand and agree
that:

 

 

(a)

should you violate any term of this Agreement or your Employee Invention, Patent
Assignment and Non-Disclosure Agreement, if you signed one; or

 

 

(b)

should you take any action that is injurious to, or make any statement or
representation, either oral or written, which would in any manner tend to
disparage, malign, cast aspersions or reflect adversely on or be derogatory or
injurious to the reputation or image of CROSS or any of its subsidiaries,
affiliates, officers, directors or employees;

 

 

(c)

should you at any time during the twelve (12) months following December 31,
2000, without CROSS's written consent, directly or indirectly own, control,
manage, or be connected as a stockholder (but not passive ownership of up to 1%
in a public company), partner, employee, agent, or consultant with any company,
firm or other entity doing business in the United States or abroad that engages
in the manufacture, sale, marketing, development or research of electronic pen
products or that otherwise directly or indirectly competes with products
currently contemplated by the PCG division of CROSS;

no further payments or benefits will be paid to you under this Agreement (except
to the extent such payment or benefit is mandated by law), and you will make
immediate repayment to CROSS of one-half of all severance payments made by CROSS
pursuant to this Agreement.

 

9.

You understand that, whether or not you sign this Agreement, except as
specifically stated herein, you must immediately return to CROSS all property of
CROSS in your possession or control, including, but not limited to, all written
and other materials relating to inventions, technical innovations, Confidential
Information and trade secrets, as well as company records, files, credit cards,
keys and security badges.

 

10.

Notwithstanding the foregoing, by signing this Agreement, you understand and
agree that if you sue or file a claim against CROSS, in violation of this
Agreement, you will be obligated to pay CROSS all its costs and expenses of
defending the suit or claim, including reasonable attorneys' fees. CROSS agrees
that if it is found by a court of competent jurisdiction to be in violation of
this Agreement, it will be obligated to pay all your costs and expenses for
enforcing the Agreement, including reasonable attorneys' fees.

 

11.

You may take up to twenty-one (21) days from the date of receipt of this
Agreement to consider whether or not you wish to sign this Agreement. You and
CROSS agree that any modification, material or otherwise, made to this Agreement
will not restart or affect in any manner the original twenty-one (21) day
consideration period. If you sign the Agreement, please return it to the CROSS
Human Resources Department within the twenty-one (21) day period.


If you do sign this Agreement, it will not take effect until seven (7) days have
passed after you sign it. During those seven days, you will have the right to
revoke this Agreement. If you decide to revoke this Agreement, please notify
Tina Benik, or in her absence, John Ruggieri, by telephone or letter, during the
seven-day period that you desire to revoke your execution of this Agreement. If
the last day of the revocation period is a Saturday, Sunday, or legal holiday in
Rhode Island, the revocation period shall not expire until the next day that is
not a Saturday, Sunday or legal holiday.


Because this Agreement does not take effect until the eighth day after you have
signed it, we will not be able to provide you with the severance pay or benefits
that we have offered you as consideration until the seven-day revocation period
has expired.

 

12.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Rhode Island without regard to its conflict of laws provisions.
Should any provision of the Agreement be declared unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, excluding the
general release language, such provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect. However, if
for any reason the general release language were ruled to be unenforceable for
any reason, you shall return the consideration paid hereunder to CROSS. In the
event that the language in this Agreement and any other agreement which is not
superseded conflict, the terms of this Agreement shall govern.

 

13.

We advise you to consult with an attorney before signing this Agreement.

 

 

 

 

Very truly yours,

By: /s/ TINA C. BENIK


(Tina C. Benik)
Vice President, Legal
and Human Resources

TCB:lac

I acknowledge that I have carefully considered and understand my rights and
obligations, as explained in this Agreement. I acknowledge that I am signing
this Agreement knowingly and voluntarily, and that I have not been pressured to
sign this Agreement by anyone connected with CROSS.

By /s/ JOHN E. BUCKLEY

________
(John E. Buckley)

January 12, 2001


Date